            CASE 0:19-cv-02521-DSD-KMM Doc. 43 Filed 07/23/20 Page 1 of 4




 Motion for leave to amend complaint GASE 0:19-CV-02521-DSD-KMM
                                                                           ffiffiffiffiBvffiffi

                                                                        fiLfinr\, u,-i;, iltiiTnl0T cCIuFlT
                                                                          M t'{N fiiAi]oLl$, hq hl NE$sTA
                                                                           I                      I




                                UNITED STATES DISTRICT
                                COT]RT DISTRICT OF MINNESOTA




                          MOTION FORLEAVE TO AMBND COMPLAINT




Fursuant to Rule 15 ( a) of the Federal Rules of Civil Procedure , Plaintiff ("La
Treka Jones") moves the Court for leave to file an Amended Complaint substantially
in the form attached as Exhibit A in order to assert additional claims for relief and
affirmative defenses against Defendant ("Capella University, et a1.,") and states as reasons
therefor:


1.     Plaintiff La Treka Jones commenced this action on or around September 13,
2019. Plaintiff La Treka Jones sought a civil rights suit of the Court regarding breach
of contract and negligence, in connection with her dismissal from program . On or
around September 15, 2017, that certain of Plaintiffs La Treka Jones was wrongfully
expelled without proper appeal of Capella committee.

2.     On October 18, 2017, Plaintiff La Treka received incorrect appeal information
from Capella University senior learners affairs advisor. She provided the wrong
conference call date information. I was the only participant on the line for quite some
time and no one ever joined the line. In regards to my conference call, I later
received information that this same office had the wrong spelling of my name with no
corrections provided.


3.     Therefore after this continued miscommunication from Capella University
learners affairs advisor, I was advised to contact the Minnesota Office of Higher
Education regarding the problems I had experienced. But only received ongoing
                                                                                    ,.;*:,:; rr'llii P:'rT
                                                                               YY   JUL zg       zozo
                                                                                ;.$, D|$TFiOT Ctiuri   i   ivlPLS
             CASE 0:19-cv-02521-DSD-KMM Doc. 43 Filed 07/23/20 Page 2 of 4




umesolved resolutions and other disabled student complaints including wrongful treatment at
Capella Online University.


4.      Including how the Psychology instructor Julie Johnson of my final degree core
capstone Project course, (PSYC4900) wrongfully submitted my assignment without my
knowledge and authoization for final grading to the Turnitin system. In which the
3rd party vendor and operator rules states instructors cannot submit through Turnitin,
without the student's knowledge. It also mentions instructors can ask their students to
submit directly to Turnitin, but they cannot require them to do so. However this action
for reviewing my final assignment was wrongfully taken away from me.



 Motion for leave to amend complaint CASE 0:19-CV-02521-DSD-KMM




5.      This suit has not been scheduled for trial. No appeal in this action is pending.
Discovery in this matter has not been concluded. Discovery is Plaintiff La Treka Jones
anticipates that no significant delay will result if the instant motion be granted for leave to
amend complaint.


6.      Defendant Capella University, et al., would not be prejudiced if the instant motion
were granted because it is presumably aware a due process is within my civil.ights.

7.      La Treka Jones Prose Project counsel has contacted (Kathryn Fodness), Defendant's
counsel. At this time, Defendant's counsel is unable to state whether Defendant would object
to the instant motion. 8. Pursuant to Local Rule 9(a) 1, a memorandum of law accompanies
this motion.


WHEREFORE, Plaintiff La Treka Jones moves the Court to grant                    it   leave to amend its
complaint substantially in the form attached hereto as Exhibit A.

PLAINTIFF


La Treka Jones


                                                  DEFENDANTS
                                                  Capella University, et al.,
               CASE 0:19-cv-02521-DSD-KMM Doc. 43 Filed 07/23/20 Page 3 of 4




This cause came to be heard on motion of ("La Treka") for an order amending the
Complaint pursuant to Rule 15 (a) of the Federal Rules of Civil Procedure.


IT IS
ORDERED:


  That La Treka Jones serve on Capella University, et al., through its counsel, with a
copy of the amended complaint by regular mail and file the amended complaint within
fifteen days after entry of this order.


Iuly 18,2020
           CASE 0:19-cv-02521-DSD-KMM Doc. 43 Filed 07/23/20 Page 4 of 4




 Motion for leave to amend complaint CASE 0:19-CV-02521-DSD-KMM
 Motion for leave to amend complaint CASE 0:19-CV-02521-DSD-KMM




 CERTIFICATE OF SERVICE


This is to certify that a copy of the foregoing Motion for Leave to Amend Complaint was
sent via first class mail, postage prepaid, this I 8th day of July , 2020 to:


                                    Lathrop GPM LLP


                                    5OO   IDS CENTER

                                    80 SOUTH EIGHT STREET


                                    Minneapolis, MN 55402




Kathryn
Fodness
Attorney
